Motion for leave to dispense with printing granted only insofar as to dispense with the printing in the record on appeal of the exhibits on condition that the originals or photostats are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument, and to omit from the printed record on appeal substituted pleadings and duplicates of papers which appear in earlier parts of the record. In all other respects, the motion is denied. Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.